Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 15 December 2020 remedy the 112(a) Written Description rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendments also insert features from former claim 6 (“wherein comparing the first and second sets of data comprises comparing a detector capture gamma ray count rate in the first and second sets of data in a time window after neutron bursts in which the detector capture gamma ray count rate varies by less than 3% for the first proppant comprising the first tracer and decreases by more than 5% for the second proppant comprising the second tracer”) into both independent claims 1 and 13.
While there is abundant Prior Art describing aspects to using pulsed neutron capture (PNC) tools for logging non-radioactive tracers with e.g. gadolinium, boron, or samarium (e.g., Han), these all stem from the same inventive background (including current Inventors Jeremy Zhang and Harry D. Smith, Jr.), and it appears that only this current disclosure compared detector capture gamma ray count rate results for combinations of multiple non-radioactive tracers, so as to ascertain the claimed <3% variation and >5% decrease in order to distinguish the two tracer placements.  Accordingly, only one with the benefit of the current disclosure would have recognized this analytic cutoff and used it to distinguish the tracer placements as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674